2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 1 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 2 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 3 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 4 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 5 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 6 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 7 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 8 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 9 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 10 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 11 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 12 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 13 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 14 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 15 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 16 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 17 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 18 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 19 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 20 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 21 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 22 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 23 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 24 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 25 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 26 of 27
2:17-cr-00301-RMG   Date Filed 06/14/19   Entry Number 113-1   Page 27 of 27
